Name: Regulation (EC) No 2888/2000 of the European Parliament and of the Council of 18 December 2000 on the distribution of permits for heavy goods vehicles travelling in Switzerland
 Type: Regulation
 Subject Matter: Europe;  organisation of transport;  transport policy;  land transport
 Date Published: nan

 30.12.2000 EN Official Journal of the European Communities L 336/9 REGULATION (EC) No 2888/2000 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 December 2000 on the distribution of permits for heavy goods vehicles travelling in Switzerland THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and, in particular, Article 71 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), After consulting the Committee of the Regions, Acting in accordance with the procedure referred to in Article 251 of the Treaty (3), Whereas: (1) The Swiss Federal Council decided, on 1 November 2000, to allow heavy goods vehicles of up to 34 tonnes to travel on its territory from 1 January 2001 and to open up the quotas, from the same date, for vehicles the actual total laden weight of which is more than 34 tonnes but not more than 40 tonnes and for empty and light goods vehicles. That decision accompanied the introduction of the RPLP (heavy traffic levy) on the Swiss network. (2) That decision is an autonomous measure taken by the Swiss Confederation and, as a result, it cannot be deemed to be a provisional application of the Agreement between the European Community and the Swiss Confederation on the carriage of goods and passengers by rail and road signed on 21 June 1999. The conclusion of that Agreement by the Community calls for the simultaneous entry into force of the seven agreements signed on the same date with the Swiss Confederation. (3) It is necessary to establish on a lasting basis rules governing the distribution and management of the permits made available to the Community as from 1 January 2001. (4) For practical and organisational reasons, the Commission should be entrusted with the task of distributing the permits to Member States. (5) To that end, an allocation method should be established. Thereafter, Member States should share out the permits allocated to them among transport undertakings with reference to objective criteria. (6) In order to ensure the optimal use of permits, all unallocated permits should be returned to the Commission for redistribution. (7) The allocation of permits should be based on criteria that take full account of existing freight transport flows and genuine transport needs across the Alpine region. (8) It may prove necessary to revise the allocation of permits on the basis of genuine traffic flows, while taking account of relevant items of the method described in Annex III. In carrying out such revision, the Commission should be assisted by a Committee. (9) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4), HAVE ADOPTED THIS REGULATION: Article 1 This Regulation lays down the rules for the distribution of permits allocated to the Community by Switzerland allowing heavy goods vehicles of up to 34 tonnes to travel on its territory as from 1 January 2001, opening up, from the same date, the quotas for vehicles the actual total laden weight of which is more than 34 tonnes but not more than 40 tonnes and for empty and light goods vehicles and introducing the RPLP (heavy traffic levy) on the Swiss network. Article 2 For the purposes of this Regulation: 1. full-weight permit shall mean a permit to travel on Swiss territory granted for goods vehicles the actual total laden weight of which is more than 34 tonnes but not more than 40 tonnes; 2. empty permit shall mean a permit to travel on Swiss territory granted for goods vehicles that are empty or are transporting light loads. Article 3 1. The Commission shall allocate permits in accordance with paragraphs 2, 3 and 4. 2. The full-weight permits shall be distributed in accordance with Annex I. 3. The empty permits shall be distributed in accordance with Annex II. 4. The permits for each year shall be distributed before 15 August of the preceding year. Article 4 Member States shall distribute permits amongst the undertakings established in their territory according to objective and non-discriminatory criteria. Article 5 Before 15 September each year, Member States shall transfer to the Commission those permits which have not been allocated to undertakings. In accordance with the procedure laid down in Article 7, the Commission shall allocate those permits to one or more Member States in such a way as to ensure an optimal use thereof. Article 6 When the Commission makes its proposal for adjustment, it shall take as a basis actual traffic flows during 2001, while seeing to it that equal account is taken of criteria relating to bilateral traffic operations and transit traffic operations. Should the recalculation result in an allocation for any Member State which differs substantially from that set out in Annexes I and II, any amendments necessary to adapt Annexes I and II shall be adopted in accordance with the procedure laid down in Article 7. Article 7 1. The Commission shall be assisted by a committee. 2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its rules of procedure. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2000. For the European Parliament The President N. FONTAINE For the Council The President D. VOYNET (1) OJ C 114, 27.4.1999, p. 4 and OJ C 248 E, 29.8.2000, p. 108. (2) OJ C 329, 17.11.1999, p. 1. (3) Opinion of the European Parliament of 15 December 1999 (OJ C 296, 18.10.2000, p. 108), Council Common Position of 8 December 2000 (not yet published in the Official Journal) and Decision of the European Parliament of 14 December 2000 (not yet published in the Official Journal). (4) OJ L 184, 17.7.1999, p. 23. ANNEX I Scale for allocating full-weight permits The Commission shall allocate full-weight permits to the Member States according to the following scale: Member State % Belgium 6,9 Denmark 1,4 Germany 25 Greece 0,9 Spain 2 France 15 Ireland 0,85 Italy 24 Luxembourg 1,45 Netherlands 8,9 Austria 8 Portugal 0,7 Finland 0,8 Sweden 0,75 United Kingdom 3,35 Total: 100 % The total number of permits to be allocated will amount to 300 000 for 2001 and 2002 and to 400 000 for 2003 and 2004. ANNEX II Scale for allocating empty permits The Commission shall allocate empty permits to the Member States according to the following scale: Number of empty permits available annually Member State 2001-2004 Belgium 14 067 Denmark 1 310 Germany 50 612 Greece 5 285 Spain 1 500 France 16 126 Ireland 220 Italy 93 012 Luxembourg 3 130 Netherlands 21 517 Austria 2 183 Portugal 192 Finland 867 Sweden 381 United Kingdom 9 598 Total 220 000 ANNEX III Methodology for determining the allocation of permits Allocation of the permits determined in Annexes I and II will take place on the basis of the following methodology: Full-weight permits Initially, each Member State will receive 1 500 permits. Thereafter, the remaining permits will be allocated in equal parts on the basis of criteria relating to bilateral traffic operations and transit traffic operations. This result will be adjusted slightly to take account of the specific geographical situation of certain Member States. Bilateral traffic The allocation will take place on the basis of the shares of each Member State in bilateral transport to and from Switzerland. Transit traffic The allocation will take place on the basis of the shares of heavy vehicles registered in the Member State concerned in the total number of diverted kilometres in north-south and south-north trans-Alpine road traffic as a result of the current weight restrictions in Switzerland. Diverted mileage will be calculated as the difference between the actual distance of trans-Alpine journeys and the shortest distance through Switzerland. The mileages through Switzerland will be adjusted by the addition of 60 kilometres to take into account border delays and road traffic conditions. For those Member States where the abovementioned method of calculation leads to an amount of less than 200, the allocation will be established at a level of 200 permits. Empty permits Empty permits will be allocated on the basis of the shares of vehicles registered in the Member States in the transit traffic through Switzerland of vehicles with a laden weight between 7,5 and 28 tonnes.